DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2010/0008171 A1), and further in view of Hori et al. (US 6,130,846).
Regarding claim 1, Park teaches a device comprising:
memory circuitry having bitlines coupled to an array of bitcells (Fig. 1A, Memory array 105);
first precharge circuitry that precharges the bitlines before a write cycle; and
second precharge circuitry that precharges the bitlines after the write cycle (Fig. 1A, Bitline Voltage Level Switches 135 and 135’ act as precharge circuits to charge the bit lines before and after the write cycle, see Fig. 1B-2 and 3A), wherein the first precharge circuitry refers to direct-current (DC) bias circuitry (The pre-charge circuits are DC bias circuitry), and
Park is silent in teaching wherein that-during a start of the write cycle for a write operation, the DC bias circuitry applies an initial voltage level (IV) as a DC bias pulse to the bitlines for a duration shorter than the precharging by the second precharge circuitry.
Hori teaches wherein that-during a start of the write cycle for a write operation, the DC bias circuitry applies an initial voltage level (IV) as a DC bias pulse to the bitlines for a duration shorter than the precharging by the second precharge circuitry (Fig. 1 and Fig. 6, the precharge circuit is activated by signal phi. In Fig. 6, the duration for the activation of the precharge circuit after the program operation is longer than the precharge operation before the write operation).
Thus, it would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to precharge the bit lines after the write operation for a longer time in order to have the write operation ready when receiving new data to write, thus the write operation can finish sooner and the cycle time of the memory is reduced.
Regarding claim 2, Park further teaches the device of claim 1, wherein the first precharge circuitry refers to direct current (DC) bias circuitry that precharges and keeps the bitlines above an initial voltage level (IV) that is lower than a supply voltage level (VDD) before the write cycle, and wherein the DC bias pulse is a negative DC precharge pulse (Fig. 3A, the precharge circuit keeps the bit lines at level Vdd_L which is lower than the supply voltage. The level Vdd-L is considered a negative DC pulse corresponding to the supply voltage, which is higher than Vdd-L).
Regarding claim 5, Park further teaches the device of claim 1, wherein: the DC bias pulse provides a tunable bitline precharge voltage level for improving noise margin associated with the bitlines (Fig. 3A, the precharge voltage provides improvement to noise margin comparing to a write operation without precharging operation).
Regarding claim 6, Park further teaches the device of claim 1, wherein: memory circuitry has wordlines coupled to the array of bitcells, wherein a rising edge of a wordline signal on at least one wordline of the wordlines is delayed and starts after the DC bias pulse ends (Fig. 3A, the rising edge of the wordline signal Vwl is after the precharge voltage applied to the bit lines).

Claims 3, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and Hori as applied to claims 1 or 2 above, and further in view of Houston (US 2006/0274587 A1).
Regarding claim 3, Park is silent in teaching the device of claim 2, wherein the initial voltage level (IV) refers to difference between the voltage supply level (VDD) and a threshold voltage level (Vt) such that IV = VDD- Vt.
Houston teaches the precharge voltage is precharged to initial voltage level, where the initial voltage level (IV) refers to difference between the voltage supply level (VDD) and a threshold voltage level (Vt) such that IV = VDD- Vt (Fig. 2A, the precharge voltage is the difference between voltage supply level VDD and threshold voltage).
Thus, it would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to use Houston precharge circuit in order to have a faster bit line precharging, ¶0010.
Regarding claim 7, Park is silent in teaching the second precharge circuitry refers to diode-drop precharge circuitry that precharges and keeps the bitlines at a diode-drop voltage level (DDV) that is lower than a supply voltage level (VDD) after the write cycle.
Houston teaches second precharge circuitry refers to diode-drop precharge circuitry that precharges and keeps the bitlines at a diode-drop voltage level (DDV) that is lower than a supply voltage level (VDD) after the write cycle (Fig. 2A, the precharge circuit keeps the bitlines at a diode-drop voltage level, which is lower than the supply voltage VDD by a threshold level of the diodes 240 or 260).
Thus, it would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to use Houston precharge circuit in order to have a faster bit line precharging, ¶0010.
Regarding claim 8, Park and Houston do not explicit teach the diode-drop voltage level (DDV) is within a range of 15-20% lower than the voltage supply level (VDD). However, the standard threshold voltage is about 0.7V and the standard supply voltage is 3 to 4V. Therefore, it is well known to any person with the ordinary skill in the art before the effective filling date of the claimed invention to have the diode drop voltage level (DDV) to be within a range of 15-20% based on well-known standards used in the art.
 
Allowable Subject Matter
Claims 9-10, 21-30 are allowed.
Claims 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
After further search and consideration it is determined that the prior art of record neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099. The examiner can normally be reached Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Khamdan N. Alrobaie/Primary Examiner, Art Unit 2824